DETAILED ACTION
The amendment and RCE filed on 05/10/2021 has been entered and fully considered. Claims 1-7 and 9-21 are pending. Claims 17-20 have been withdrawn from consideration. Claims 1-7, 9-16 and 21 are considered on merits, of which claims 1 and 6 are amended, and claim 21 is newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats et al. (US 2005/0230635) (Takats).
Regarding claim 1, Takats discloses an apparatus comprising:
a first device (13) arranged and adapted to emit a stream of electrically charged droplets towards a target in use (Fig. 1, par [0039]);
an ion inlet (23) of an ion analyser or mass spectrometer (Fig. 1, par [0040]);
a transfer capillary (ion transfer line 24 in Fig. 1, capillary ion collection tube or ion transfer line 32 in Fig. 2a) arranged and adapted to transfer ions generated from said target towards said ion inlet of said ion analyser or mass spectrometer, wherein said transfer capillary (24 in Fig. 1, 32 in Fig. 2a) comprises an inlet and an opposite end that is connected to said ion inlet (inlet 23 in Fig. 1) of said ion analyser or mass spectrometer (Fig. 1, par [0040], Fig. 2a, par [0047]); and

Takats teaches “capillary ion collection tube or ion transfer line 32” (par [0047]) as shown in Fig. 2a. Here, Takats teaches that the ion transfer line 32 in Fig. 2a is a capillary tube.
Takats discloses that “Good results have been obtained using a typical heated capillary atmospheric interface. Good results also have been obtained using an atmospheric interface that samples via an extended flexible ion transfer line made either of metal or an insulator.” (Fig. 1, par [0040]). As shown in Fig. 1, the capillary is the ion transfer line 24, which also serves as an interface of the inlet of mass spectrometer. Therefore, Takats discloses a heating device arranged and adapted to heat said transfer capillary such that the analyte ions are heated before being passed onward to the ion inlet of the ion analyser or mass spectrometer (par [0040]), in order to keep the analyte ion at gas state under atmospheric pressure.
Takats does not specifically disclose that wherein said heating device is located along said transfer capillary between said inlet of said transfer capillary and said ion inlet of said ion analyser or mass spectrometer. However, since locating the heating device along said transfer capillary between said inlet of said transfer capillary and said ion inlet of said ion analyser or mass spectrometer would heat the atomospheric interface between the transfer capillary and the ion inlet of said ion analyser or mass spectrometer, it would have been obvious for one of ordinary skill in the art to do so, because the choice of the heater location is limited to either directly on the interface or on the transfer capillary, in order to keep the analyte ions at gas state under atmospheric pressure, before reaching the ion inlet for ion analysis.
Regarding claim 2, Takats discloses that wherein said first device comprises a Desorption Electrospray Ionisation ("DESI") device (par [0039]).
Regarding claim 3, Takats discloses that wherein said heating device comprises a heater (claim 47).
Regarding claim 4, a wire heater has been widely used as heater in the art.

Regarding claim 6, Takats fairly suggests that wherein said heating device is located on said transfer capillary adjacent to said ion inlet of said ion analyser or mass spectrometer (a heater coupled to the analyzer intake) (claim 47).
Regarding claim 7, Takats discloses that wherein said inlet forms the entrance to a first vacuum stage of said ion analyser or mass spectrometer (Fig. 1, par [0040]).
Regarding claim 14, Takats discloses that wherein said apparatus comprises a fourth heater that is arranged and adapted to heat the target, such that the target is heated (par [0040], claim 46).
Regarding claim 15, Takats discloses that wherein the fourth heater is located beneath the target (Fig. 1, par [0040]).
Regarding claim 16, Takats discloses that wherein the target comprises a swab, and wherein the fourth heater is arranged and adapted to heat the swab (par [0043]).
Regarding claim 21, Takats does not specifically disclose that wherein said heating device is located on said transfer capillary adjacent to said inlet of said transfer capillary. However, a person skilled in the art would have appreciated that if the transfer capillary is short enough, heating device located on said transfer capillary adjacent to said inlet of said transfer capillary would also be able to keep the analyte ion heated at gas state under atmospheric pressure, before reaching the ion inlet of the ion analyser or mass spectrometer for analysis.
Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats et al. (US 2005/0230635) (Takats) in view of Shin et al. (Analytical Chemistry 2007)(Shin). 
Regarding claim 9, Takats discloses that wherein said first device comprises a sheath gas tube (15) (Fig. 1, par [0039]).

However, Shin teaches that a second heater that is arranged and adapted to heat the sheath gas tube, such that solvent and/or a sheath gas is heated (abstract). at time before the filing it would have been obvious to one of ordinary skill in the art to have a second heater that is arranged and adapted to heat the sheath gas tube, such that solvent and/or a sheath gas is heated.
Regarding claim 10, since the solvent and/or sheath gas will contact the target, a person skilled in the art would have locate the second heater at an end of the sheath gas tube nearest the target, such that the solvent and/or sheath gas is heated before being directed at the target.
Regarding claim 11, Takats discloses that wherein said first device comprises a solvent capillary (13) (Fig. 1, par [0039]).
As has been discussed in regard to claim 9 above, Shin fairly suggests the apparatus comprises a third heater that is arranged and adapted to heat the solvent capillary, such that a solvent is heated.
Regarding claim 12, since the solvent gas will contact the target, a person skilled in the art would have locate the third heater adjacent the solvent capillary near an end located away from the target.
Regarding claim 13, it would have been a design of choice that the third heater is located adjacent the solvent capillary such that the solvent is heated before it is surrounded by the sheath gas tube.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
Applicant argues that “Takats does not disclose or suggest a heating device located along a transfer capillary between a capillary inlet and an ion inlet. As described in paragraph [0040], Takats merely teaches that the interface can be a heated capillary 
This argument is not persuasive. Takats does not specifically disclose that wherein said heating device is located along said transfer capillary between said inlet of said transfer capillary and said ion inlet of said ion analyser or mass spectrometer. However, since locating the heating device along said transfer capillary between said inlet of said transfer capillary and said ion inlet of said ion analyser or mass spectrometer would heat the atomospheric interface between the transfer capillary and the ion inlet of said ion analyser or mass spectrometer, it would have been obvious for one of ordinary skill in the art to do so, because the choice of the heater location is limited to either directly on the interface or on the transfer capillary, in order to keep the analyte ions at gas state under atmospheric pressure, before reaching the ion inlet for ion analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797